Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/4/2022 has been entered. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


The term “substantially rigid” in claim 8 is a relative term which renders the claim indefinite. The term “substantially rigid” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  It is not clear what are the metes and bounds the term “substantially rigid”, for instance what is the young modulus range is required to meet the claimed substantially rigid.  For purpose of examination, the Examiner assumes the material of Elrich is substantially rigid enough.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8, 13 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Elrich (U.S Patent No. 4215707) in view of Howell, Jr. (U.S Patent No. 4201230).
Regarding claim 8, Elrich discloses a smoking apparatus comprising: a three dimensional generally rounded cooling chamber capable of receiving a cooling liquid (1, fig. 1), said cooling chamber including: a substantially rigid curved inner wall (by reference sign 1, figs. 1 and 5; curve part by region around reference signs 1,5 of fig. 5); a thermally insulative barrier disposed substantially around the inner wall (by reference sign 5, fig. 1); an orifice that penetrates through the thermally insulative barrier and through the inner wall, said orifice sized to accept a smoking-stem; a smoke-outlet that penetrates through the thermally insulative barrier and through the inner wall, said smoke-outlet placed at a point above the liquid-level-line (above reference sign 2 of fig. 1 that connect to reference sign 8 of fig. 1).  Elrich also discloses a substantially rigid curved outer wall disposed substatntially around the thermally insulative barrier, one or both of the outer wall and the inner wall being mechanically deflected toward each other so as to be in contact with each other around a perimeter of the orifice and around a perimeter of the smoke outlet (see figs. 1 and 5).
Although Elrich has a preferred example wherein the orifice is placed below a liquid-level-line (fig. 5), it would have been obvious to one of ordinary skill in the art at the time the invention was made that the orifice can be placed above the liquid-level-line (as evidence by Howell) as long as the opening 7 is still below the liquid-level-line since the main goal of Elrich is to make sure the smoke will travel through the liquid in the cooling chamber before going to the smoke-outlet.  Howell discloses a smoking apparatus wherein the orifice sized to accept a smoking stem is above a liquid-level line (see fig. 1).
Regarding claim 13, Elrich discloses the apparatus comprising a mouth-piece (by reference sign 8, fig. 1) attached to the smoke-outlet and wherein the mouth-piece includes: a first end; a second end; an inner wall (see claim 1); furthermore, since Elrich discloses having a thermally insulative barrier to prevent conduction of heat out of the chamber, l it would have been obvious to one of ordinary skill in the art at the time the invention was made to add a thermally insulative barrier disposed substantially around the inner wall of said mouth-piece to prevent conduction of heat to the ambient environment.
Regarding claim 18, Elrich discloses the smoke-outlet further includes an attachment interface and further comprising a mouth-piece and wherein the mouth-piece includes: a first end including an attachment interface that corresponds to the attachment interface included in the smoke-outlet; a second end; an inner wall (see fig. 1); and furthermore, since Elrich discloses having a thermally insulative barrier to prevent conduction of heat out of the chamber, l it would have been obvious to one of ordinary skill in the art at the time the invention was made to add a thermally insulative barrier disposed substantially around the inner wall of said mouth-piece to prevent conduction of heat to the ambient environment.
Claims 9-12, 14-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Elrich (U.S Patent No. 4215707) in view of Howell, Jr. (U.S Patent No. 4201230) as applied to claim 8 above, and further in view of Nomura et al. (U.S Pub. No. 20110241513).
Regarding claim 9, Elrich does not expressly disclose the thermally insulative barrier having a substantially lower air pressure than one atmosphere.  Nomura discloses low heat transfer index material including thermally insulative barrier with hermetically sealing an inside with almost vacuum status (Abstract and [0187]).  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the thermally insulative barrier of Elrich so that an outer wall is hermetically conjoined with the inner wall at the perimeter of the orifice and at the perimeter of the smoke-outlet and wherein the volume formed between the inner and outer walls is at a substantially lower air pressure than one atmosphere; so that the insulative barrier of Elrich can have an almost vacuum status for enhancing insulation property.  
Regarding claim 10, in addition to the features discussed above for claim 9, Nomura discloses the an almost vacuum status is overlapping with the claimed wherein the volume formed between the inner and outer walls is at a gaseous pressure of no more than 0.01 Torr.  In case of overlapping ranges, it would have been obvious to one of ordinary skill in the art at the time the invention was made to pick the claimed range.
Regarding claim 11, Nomura discloses the thermally insulative barrier comprises: an insulative material comprising at least one or more of a gaseously expanded urethane foam and/or polystyrene foam [0380].  
Regarding claim 12, Nomura discloses the thermally insulative barrier comprises: an insulative material having a heat-transfer-index within the claimed range of less than 0.05 W - m-1 - K-1 [0187].  
Regarding claim 14, in addition to the features discussed above for claims 10 and 13, Nomura (Abstract) discloses outer wall that is hermetically conjoined with the inner wall at a perimeter of the first end and at a perimeter of the second end and wherein the volume formed between the inner and outer walls is at a substantially lower air pressure than one atmosphere.
Regarding claim 15, in addition to the features discussed above for claim 14, Nomura discloses the an almost vacuum status is overlapping with the claimed wherein the volume formed between the inner and outer walls is at a gaseous pressure of no more than 0.01 Torr.  In case of overlapping ranges, it would have been obvious to one of ordinary skill in the art at the time the invention was made to pick the claimed range.
Regarding claim 16, in addition to the features discussed above for claim 14, Nomura discloses the thermally insulative barrier comprises: an insulative material comprising at least one or more of a gaseously expanded urethane foam and/or polystyrene foam [0380]. 
Regarding claim 17, in addition to the features discussed above for claim 14, Nomura discloses the thermally insulative barrier comprises: an insulative material having a heat-transfer-index within the claimed range of less than 0.05 W - m-1 - K-1 [0187].  
Response to Arguments
Applicant's arguments filed 4/4/2022 have been fully considered but they are not persuasive.
Applicant essentially argues that it’s improper to combine the teaching of Elrich which has preferred embodiment with orifice to accept a smoking stem wherein the orifice is below a liquid-level-line with the teaching of Howell which discloses the orifice can be either above or below a liquid-level-line.  Applicant’s reason for this improper to combine is because the central feature of Elrich is all the openings 7 of the tube inserted into the orifice should be located below the water level; while Howell only states that the lower end of the tube lies below the water level.  Therefore, one of ordinary skill in the art would not look to Howell to modify Elrich.  This argument is not persuasive because, as the Applicant’s pointed out, Howell discloses that the lower end of the tubes lies below the water level regardless of whether the orifice that accept the tube is above or below the level line.  Furthermore, the openings 7 of the preferred embodiment of Elrich are all located at the lower end of the tube.  Therefore, the combination of Elrich and Howell taken together as a whole teaches the openings at the lower end of the tube need to be below the water level while the orifice that accepts the tube can be either above or below the level line.  In this case, if the water level 2 in a preferred embodiment shown in fig. 5 of Elrich drops below the orifice that accept smoking stem 3 while the level 2 is above the openings 7, the device of Elrich still works as intended with all openings 7 of the tube being below the water level.
Applicant essentially argues that the reference of Elrich and Howell discloses preferred embodiment of the cooling chamber that is either generally cylindrical or somewhat conical and concluded that these preferred embodiment shapes are different from a three dimensionally generally rounded.  This argument is not persuasive because cylindrical or somewhat conical shapes also met the claimed a three dimensional generally rounded.
Applicant also essentially argues that the newly added “substantially rigid” and curved” features distinguish the claimed invention from the cited references.  However, as explained above, the newly added feature of “substantially rigid” raises issues of indefiniteness.  Furthermore, the reference of Elrich discloses curved and rounded features as seen in figs. 1 and 5.
Furthermore, it is noted that the reference of Nomura was relied upon for the hermetically sealing feature.  Nomura discloses low heat transfer index material including thermally insulative barrier with hermetically sealing an inside with almost vacuum status (Abstract and [0187]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHU H NGUYEN whose telephone number is (571)272-5931. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Wilson can be reached on 5712703882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHU H NGUYEN/Examiner, Art Unit 1747